Citation Nr: 1007415	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a back disorder has been 
submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a right hip disorder has 
been submitted.

3.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran attended a hearing before 
the undersigned in October 2009.

In April 2009, the Veteran stated that he was not withdrawing 
a claim for service connection for hypertension.  This matter 
is REFERRED to the RO for proper development.

The issues of service connection for a back disorder and a 
hip disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The October 1995 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
back disorder was a final decision.

2.  The Veteran submitted new evidence of a current diagnosis 
of a back disorder, which is evidence related to an 
unestablished fact necessary to substantiate the claim.

3.  The September 1995 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
right hip disorder was a final decision.

4.  The Veteran submitted new evidence of a current diagnosis 
of a right hip disorder, which is evidence related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for a back disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a right hip disorder 
has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a hip disorder and a back disorder 
were incurred in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Here, the Board is 
reopening the claims for service connection.  Thus, no 
further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted 
to agency decisionmakers.  "Material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contends that the RO committed error in refusing 
to reopen and grant his claims for service connection for a 
back disorder and a hip disorder. He asserts that he these 
conditions were incurred on active duty when a helicopter 
fell upon him on a flight deck during an "underway 
replenishment."  

The Veteran's claim for service connection for a right hip 
disorder was previously denied by the RO in September 1995 on 
the basis that although an injury to the right hip was 
referenced in the service treatment records, no pathology was 
described and none was indicated at the time of his 
separation from service.  Additionally, there was no 
objective showing a disease or injury of the hip.

The Veteran's claim for service connection for a back 
disorder was previously denied by the RO in October 1995 on 
the basis that an injury to the lumbar spine was not 
referenced in the service treatment records and that there 
was no evidence or treatment for this condition for about 30 
months following discharge from service.  Finally, the 
medical evidence did not show any abnormality of his spine in 
August 1995, and that his diagnosis was back pain of unknown 
etiology.  

The evidence which was considered in September 1995 includes 
the service treatment records which reflect that the veteran 
entered service in June 1982, and was seen for complaints 
associated with his right hip.  The evidence which was 
considered in October 1995 included the service treatment 
records which contained no references to the back, and a VA 
examination of June 1995 which failed to confirm any 
abnormality of the spine.  

Evidence associated with the claims folder subsequent to the 
1995 rating decisions includes VA treatment records, 
including an August 1995 record showing complaints of low 
back pain and current treatment records diagnosing lumbar 
spondylosis.  It also includes a July 2006 VA examination, at 
which time bilateral hip arthralgia was diagnosed.  This 
evidence was not previously submitted, and is therefore 
"new."

As the evidence provides medical diagnoses of a back disorder 
and a hip disorder, facts not previously established, it is 
considered "material."  New and material evidence for both 
claims has therefore been submitted, and the claims for 
service connection for a back disorder and a hip disorder are 
both reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.

New and material evidence having been submitted, the claim 
for service connection for a hip disorder is reopened.




REMAND

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that 
efforts must be made to secure all private medical records 
and VA records that may exist related to the Veteran's claim. 
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."

The Veteran has identified medical records which are not yet 
associated with the claims file.  In an April 2009 letter and 
the October 2009 hearing, the Veteran identified several 
providers from whom he is receiving treatment.  The records 
of Dr. Chris DeWeese (Chiropractor), Dr. Roads (from 1995 to 
2001), and Dr. Katanick, DO of Marion Radio Clinic are not 
associated with the claims folder.  In addition, it appears 
the VA treatment records may be incomplete.  The Veteran has 
received treatment at VA facilities in Jacksonville, Lake 
City, Gainesville, Knoxville, and Johnson City.  These 
records should be obtained.

The Veteran contends that his back disorder is due to an in-
service fall while he was unloading a helicopter.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  As the Veteran's description of the in 
service incident is consistent with his service, and as he 
complained to a medical provider about back pain only three 
years later, a VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment 
records from Dr. Chris DeWeese 
(Chiropractor), Dr. Roads (from 1995 to 
2001), and Dr. Katanick, DO of Marion Radio 
Clinic.  Evidence of attempts to obtain these 
records should be associated with the claims 
file.  Do not associate duplicate records 
with the claims file.

2.  Obtain the Veteran's current (from July 
2006 forward) and complete VA treatment 
records.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current back or hip disorder.  The entire 
claims file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments records, 
and the statements of the Veteran.  The 
examiner should conduct a complete history 
and physical and offer an opinion as to 
whether any back or hip disorder diagnosed 
had its onset in service, is related to 
service, or was aggravated by service or a 
service-connected disability.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale.

4.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


